Title: Nathaniel Cutting to Thomas Jefferson, 18 January 1817
From: Cutting, Nathaniel
To: Jefferson, Thomas


          
            Sir,
            Washington City, D.C. Jany 18th 1817.
          
          If the name of so obscure an Individual as now presumes to address you, may be permitted to salute your friendly glance in the philosophic shades of Monticello, I hope you will at the same time feel a conviction that the Person who bears it still retains for you that sincere Esteem and profound Veneration with which a near view of your Virtues and
			 Talents inspired him at a period more remote than he now wishes to bring to your recollection.
          I once had some reason to flatter myself, Sir, that absence from my Country, and the lapse of many years, did not entirely dislodge me from that Niche I so highly prize in your Memory:—that experiment emboldens me to ask a favor of you, to grant which, will require your recurrence to circumstances long past.
          What painful vicissitudes I have experienced since the period when, through your amicable intervention, the late President Washington honored me by the appointment to join Colo Humphreys in a special Mission to Algiers.—In your Instructions to me on that occasion, now before me, I was authorised to assume the style & character of Secretary of Legation;—and although I never took the name nor attached much importance to the quality, yet I flatter myself that I performed all the duties of it to the entire satisfaction of those who had an undoubted Right to direct and scrutinize my relative conduct.—
          Since that tour of duty terminated, I have endeavoured to render public service by various exertions:—during a series of years last past, the paucity of my pecuniary resources induced me, at the instance of my late worthy Friend, Joel Barlow, to accept a humble employ that was offered to me by Dr. Eustis in the War Dep’t. of the U.S.—I have there completed Seven & an half years of ill-requited Servitude:—and have never been absent from the Post assigned me more than three Weeks, altogether, during the whole of that period.
          The Tax which I would now impose upon your amity is that, so far as your recollection of the transactions of the time when I had the honor to be employed under your auspices will warrant it, you will take the trouble to write for me as a humble Servant of the Republic, some brief memorandum, similar to what the Laws of the U.S. require in favor of a disbanded Soldier to entitle him to Bounty-Land;—viz. “a Certificate of faithful Service.”—On such a Credential, I, too, may, perhaps, obtain from the liberality of Congress, at its present Session, a gratuity in uncultivated Land upon which I may retire, at this late period of Life, and hide the chagrin naturally excited in my Breast by the pointed neglect I
			 have experienced from many superior Servants of the Republic who appear to have conferred on favorites those rewards that my honest and assiduous exertion, in the public service could never obtain, nor my proud Republican spirit stoop to solicit by indirect means.
          If you will have the goodness to address such a Writing to me, “Poste restant,” in this City, I shall thankfully receive it.
          
            In the interim, I hope you will condescend to accept my best wishes for your health and felicity, together with my most respectful salutations.
            Nat. Cutting.—
          
        